Citation Nr: 0947153	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  05-06 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), pursuant to the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1).  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The Veteran served on active duty from October 1977 to 
December 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 2004 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, denied entitlement to a 
TDIU.  

Following receipt of notification of those determinations, 
the Veteran perfected a timely appeal with respect to the 
denial of his TDIU claim.  In February 2007, the Board denied 
this issue.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
February 2009 memorandum decision, the Court affirmed the 
Board's decision denying entitlement to TDIU under 38 C.F.R. 
§ 4.16, but remanded a portion of the determination for 
consideration of an extraschedular entitlement under 
38 C.F.R. § 3.321(b)(1).  In the March 2009, judgment was 
entered on the Court's decision.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

If the scheduler rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if a veteran is unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disability, provided that the veteran has 
one service-connected disability rated at 60 percent or 
higher or has two or more service-connected disabilities, 
with one disability rated at 40 
percent or higher and with a combined rating at 70 percent or 
higher.  The existence or degree of nonservice-connected 
disabilities will be disregarded if the above-stated 
percentage requirements are met and the evaluator determines 
that a veteran's service-connected disabilities render him or 
her incapable of substantially gainful employment.  38 C.F.R. 
§ 4.16(a) (2009).  

In the present case, service connection has been granted for 
the following disabilities:  lumbar strain (40 percent from 
June 2000), chondromalacia of the right patella (20 percent 
from June 2000), chondromalacia of the left patella (10 
percent from June 2000), bilateral pes planus (10 percent 
from October 1989), and residuals of a right hydrocele repair 
to include a superficial surgical scar (10 percent from June 
2000).  The Veteran's combined service-connected disability 
rating is 70 percent, from June 2000.  

In the February 2007 decision, the Board determined that, 
although the Veteran met the schedular criteria for a TDIU, 
his service-connected disabilities were not sufficient to 
produce unemployability.  38 C.F.R. § 3.341; see also 
38 C.F.R. § 4.16(a) (if the percentage requirements are met, 
a TDIU may be awarded if an evaluator determines that the 
veteran's disabilities render him incapable of substantially 
gainful employment without regard to the existence or degree 
of nonservice-connected disabilities).  In the February 2009 
memorandum decision, the Court affirmed this portion of the 
Board's determination.  Thus, the issue of entitlement to a 
TDIU on a schedular basis is not on appeal.

Rather, the Court found that the Board erred in failing to 
consider an extraschedular evaluation with regard to the 
Veteran's TDIU claim under 38 C.F.R. § 3.321(b)(1).  In 
reaching this conclusion, the Court rejected the Secretary's 
argument that, because the Veteran qualified for 
consideration of schedular unemployability under 38 C.F.R. 
§ 4.16(a), he had no recourse under 38 C.F.R. § 4.16(b) 
(regarding extraschedular consideration where the schedular 
criteria are not met).  The Court maintained, however, that 
§ 3.321(b) and § 4.16(b) have different purposes and 
requirements.  See Thun v. Peake, 22 Vet. App. 111, 117 
(2008); Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  


Specifically, the Court noted the Veteran's contentions that 
he cannot sit for more than 30-45 minutes, the indication of 
symptom magnification, his retiring from the post office for 
knee disabilities, and his record of frequent absences and 
doctor's appointments, "while perhaps falling short of 
establishing total unemployability on a physiological basis, 
such evidence might nevertheless be construed as indicating 
marked interference with employment in the real-world sense 
of severely reducing the likelihood of obtaining or retaining 
employment."  

Thus, the issue remaining in appellate status before the 
Board is whether referral of the Veteran's TDIU claim to the 
Director of the Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
warranted.  Prior to making this determination, however, the 
Board notes that extensive additional evidence has been added 
to the record since the Board's 2007 decision, including 
records from the Social Security Administration which are 
clearly relevant to the question at issue.  These records 
have not been considered with respect to the issue on appeal.

Second, the file contains medical opinions addressing the 
negative impact of the service-connected disabilities-as 
well as several nonservice-connected disabilities (including 
hypertension, diabetes mellitus, psychiatric disability, and 
a bilateral ankle disorder) on the Veteran's ability to work.  
Thus, on remand, the Veteran should be accorded a VA 
examination to determine whether his service-connected 
disabilities reflect exceptional factors such as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards for a TDIU and to warrant 
referral of the case to the Director of Compensation and 
Pension Service for consideration entitlement to TDIU on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  


In addition, by an August 2008 rating action, the RO denied 
service connection for PTSD.  In the following month, the 
Veteran filed a notice of disagreement with that denial.  To 
date, no statement of the case (SOC) regarding this matter 
has been furnished.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the Court held that, when an appellant files a timely 
notice of disagreement (NOD) as to a particular issue, and no 
SOC is furnished, the Board should remand, rather than refer, 
the claim for the issuance of an SOC.  After the RO has 
issued the SOC, the claim should be returned to the Board 
only if the Veteran perfects the appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of records relevant 
treatment records from the Charleston VA 
Medical Center since August 2008.  
Associate all such available records with 
the claims folder.  

2.  Thereafter, schedule the Veteran for a 
general medical VA examination to 
determine the impact of his 
service-connected lumbar strain, 
chondromalacia of the right patella, 
chondromalacia of the left patella, 
bilateral pes planus, and residuals of a 
right hydrocele repair to include a 
superficial surgical scar on his ability 
to work.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
studies, including X-rays, should be 
conducted.  

All pertinent pathology which is found on 
examination should be noted in the 
evaluation report.  Also, to the extent 
possible, the examiner should render an 
opinion as to the impact of solely the 
Veteran's service-connected lumbar strain, 
chondromalacia of the right patella, 
chondromalacia of the left patella, 
bilateral pes planus, and residuals of a 
right hydrocele repair to include a 
superficial surgical scar on his ability 
to work (without regard to his age and 
without consideration of his various 
nonservice-connected disorders).  A 
complete rationale should be provided.  

3.  Following completion of the above, the 
issue of entitlement to a TDIU based on 
the extraschedular provisions of 38 C.F.R. 
§ 3.321(b)(1), should be adjudicated.  If 
the decision remains adverse, the Veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include the applicable 
law and regulations considered pertinent 
to this issue as well as a summary of the 
evidence of record.  An appropriate period 
of time should be allowed for response.  

4.  Unless the claim for service 
connection for PTSD is resolved by a 
granting of the benefit sought, or the NOD 
is withdrawn, furnish the Veteran an SOC 
in accordance with 38 C.F.R. § 19.29.  
This issue should be certified to the 
Board for appellate review if, and only 
if, a timely substantive appeal is 
received.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2009).  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


